Opinion by
Mb. Justice Fell,
This appeal is from an order sustaining a demurrer to a statement of claim in an action by tenants to recover for breach of an implied covenant of quiet enjoyment of the premises demised. It is set out in the statement that the plaintiffs leased for three years rooms on the second floor of a building known and used exclusively as an office building, except the first floor which was used as a storeroom. During the running of this lease the defendant purchased the building and leased it for ten *463years to a hotel company with knowledge that the building would be altered to adapt it to the use of a hotel and that a hotel for the exclusive use of men, with a bar, would be conducted therein. While alterations were being made the plaintiffs’ business, the practice of medicine, was interfered with and they were deprived of the full use and enjoyment of their rooms by various acts of those engaged in the reconstruction of the building and by the use of the hallway and stairways by workmen. After the hotel was opened idlers gathered at certain hours on the street in front of it and made it undesirable and unfit as a location for the plaintiffs’ business, by reason whereof they were forced to leave the premises.
There is no charge of an actual entry upon the rooms leased by the plaintiffs nor of any disturbance of their possession by the defendant, nor of an intention on her part to oust them from the possession of their offices. They were subjected to annoyances incident to the making of changes in the interior of the building and perhaps suffered from trespass by the hotel company or its agents. After this temporary interference was at an end they voluntarily withdrew from possession because their offices have become less suitable for their use. All that is charged against the defendant is that she leased the property for hotel purposes. There was no express agreement to rent the rest of the building for offices only, and none can be implied from the lease or from the relation and duties of the parties. “ The covenant of quiet enjoyment, whether expressed or implied, only means that the tenant shall not be evicted or disturbed by good title in the possession of demised premises or some part thereof: ” Moore v. Weber, 71 Pa. 429. It does not extend to the wrongful act of a stranger or the lawful act of the landlord in making a different use of his property not demised.
The order of the court in sustaining the demurrer and entering judgment for the defendant is affirmed.